Citation Nr: 9914017	
Decision Date: 05/21/99    Archive Date: 05/26/99

DOCKET NO.  98-03 188A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a back condition.

2.  Entitlement to service connection for a neck condition.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel

INTRODUCTION

The veteran had active military service from January 1972 to 
May 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama, which denied entitlement to service 
connection for back and neck disorders. 


FINDINGS OF FACT

1.  The medical evidence shows current diagnoses of cervical 
disc disease, degenerative arthritis of the cervical spine, 
and chronic low back pain with spondylotic changes.

2.  The veteran's service medical records showed treatment 
for back and neck pain, with diagnoses such as muscle strain, 
mild contusion, and muscle spasms.

3.  There is no medical evidence of a link between the 
veteran's current back and neck disorders and any disease or 
injury in service, and his claims for service connection for 
these conditions are not plausible.


CONCLUSION OF LAW

The veteran has not presented well-grounded claims for 
service connection for back and neck conditions, and VA has 
no duty to assist him in developing facts pertinent to these 
claims.  38 U.S.C.A. § 5107(a) (West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Factual Background

In April 1997, the veteran filed claims for service 
connection for back and neck conditions.  His service medical 
records showed treatment for several complaints of back 
and/or neck pain from 1973 to 1984.  The veteran sometimes 
associated his increased back pain with exacerbations of his 
pes planus disorder.  At other times, he reported injuries to 
his back from playing basketball or falling.  Diagnoses were 
muscle strain, mild contusion, probable mechanical pain, and 
muscle spasms.  

In April 1977, the veteran incurred trauma to the neck when 
falling from a tank.  The diagnosis was muscle strain.  X-
rays of the cervical spine were normal.  In August 1982, he 
incurred trauma to the head when he hit the hatch of a tank.  
In September 1982, he reported having intermittent low back 
pain for 4-5 years, with worsening after the recent accident.  
X-rays of the lumbosacral spine showed a mild scoliotic curve 
to the left with no other abnormalities.  The diagnosis was 
lumbar syndrome.  On a Report of Medical History completed in 
June 1984, the veteran complained of recurrent back pain, and 
the examiner noted that the veteran had myospasm low back 
pain. 

During a VA examination conducted in August 1987 in 
connection with another claim, the veteran stated that he had 
hurt his back in an accident and had occasional back pain.  
He indicated that usually his flat feet would hurt first, 
then his back would start hurting.

The RO requested the veteran's medical records from Ferguson 
and Montgomery Rehab.  No records were received.  The veteran 
was notified of the lack of response via a June 1997 letter 
and advised to provide these records.

The RO obtained the veteran's medical records from Larry 
Epperson, M.D., covering the period March to April 1997.  
These records showed no complaints of or treatment for a back 
condition.  The veteran complained of neck pain that radiated 
to the left arm.  He stated that he had played football in 
the past, and this had been a problem for a long time.  He 
reported a past medical history of cervical surgery in 1995.  
Magnetic resonance imaging (MRI) of the cervical spine showed 
encroachment of the spinal canal at all levels from C2-3 to 
C7-T1.  A myelogram of the cervical spine showed long-
standing disc space narrowing at C5-6 with some osteophytes.  
Electrodiagnostic studies showed evidence of left carpal 
tunnel syndrome and tardy ulnar palsy at the left ulnar 
groove.  These findings were compatible with a left C5-6 
radiculopathy versus a left upper trunk brachial plexopathy. 

At his personal hearing in March 1998, the veteran testified 
that he had injured his neck when he hit his head on the 
hatch of the tank, as discussed above.  He stated that he was 
instructed on physical exercises for his back and provided 
muscle relaxers.  He stated that when he was discharged from 
service in 1984, his neck and back were not bothering him.  
He began to have problems ten years after service; he did not 
receive any treatment prior to that time.  He had had surgery 
on his neck in 1997 for a disc problem.  He stated that he 
had told the doctor about the inservice neck injury, and the 
doctor told him it could have been that accident that caused 
his neck condition.  He had not injured his neck since 
service.

In May 1998, the veteran underwent a VA physical examination.  
He related the above-discussed incident regarding the tank 
hatch and stated that he had injured his back and neck at 
that time.  He stated that he stopped having back and neck 
pain after a period of time.  The low back and neck pain had 
recurred one year earlier.  The back pain was especially 
noticed with prolonged standing or sitting.  The neck 
discomfort was slight, and the pain was mostly in the left 
shoulder and left arm with associated numbness.  He stated 
that he sought treatment from Dr. John Hackman, a local 
neurosurgeon, and MRIs were taken of the back and neck.  He 
was told that the MRI of the back did not show anything.  He 
then had neck surgery in October 1997 where bone was taken 
from his hip and placed in his neck.

Examination of the veteran's neck and back showed no 
tenderness, deformity, or edema.  There was a faint surgical 
scar on the anterior aspect of the neck.  The musculature of 
the back was within normal limits.  The veteran complained of 
no significant discomfort when performing range of motion for 
the cervical spine.  He had slight discomfort with rotating 
the lumbar spine.  His posture and gait were within normal 
limits.  Deep tendon reflexes and straight leg raising were 
within normal limits.  The veteran was able to stand on his 
heels and toes without difficulty.  There was no loss of 
sensation in the upper or lower extremities.  X-ray of the 
cervical spine showed moderate degenerative changes and 
relative loss of normal lordosis.  X-ray of the lumbar spine 
showed narrowed disc space at L5-S1.  Diagnoses were cervical 
disc disease, status post surgery to the cervical spine with 
fusion; moderate degenerative arthritic changes of the 
cervical spine; and chronic low back pain with spondylotic 
changes at L5-S1.

II. Legal Analysis

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110 and 1131 
(West 1991); 38 C.F.R. § 3.303(a) (1998).  It is the 
responsibility of a person seeking entitlement to service 
connection to present a well-grounded claim.  38 U.S.C.A. 
§ 5107 (West 1991).

Generally, a well-grounded claim is a "plausible claim, one 
which is meritorious on its own or capable of 
substantiation."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  In order to be well grounded, a claim for service 
connection must be accompanied by supporting evidence that 
the particular disease, injury, or disability was incurred in 
or aggravated by active service; mere allegations are 
insufficient.  Tirpak v. Derwinski, 2 Vet. App. 609, 610-611 
(1992); Murphy, 1 Vet. App. at 81.  

A claim for service connection requires three elements to be 
well grounded.  It requires competent (medical) evidence of a 
current disability; competent (lay or medical) evidence of 
incurrence or aggravation of disease or injury in service; 
and competent (medical) evidence of a nexus between the in-
service injury or disease and the current disability.  Epps 
v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997), cert. denied, 
sub nom. Epps v. West, 118 S.Ct. 2348 (1998); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995); aff'd 78 F.3d 604 
(Fed.Cir. 1996) (table).  This third element may be 
established by the use of statutory presumptions.  Caluza, 7 
Vet. App. at 506.  Truthfulness of the evidence is presumed 
in determining whether a claim is well grounded.  Id. at 504.

Service connection may also be established for a current 
disability on the basis of a "presumption" under the law 
that certain chronic diseases manifesting themselves to a 
certain degree within a certain time after service must have 
had their onset in service.  38 U.S.C.A. §§ 1110, 1112, 1131 
and 1137 (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.303, 3.304, 
3.307 and 3.309(a) (1998).  Service connection for arthritis 
may be established based on a legal "presumption" by 
showing that it manifested itself to a degree of 10 percent 
or more within one year from the date of separation from 
service.  38 U.S.C.A. § 1112 (West 1991 & Supp. 1998); 
38 C.F.R. §§ 3.307 and 3.309 (1998).

In this case, the veteran is not entitled to presumptive 
service connection for the degenerative arthritic changes of 
the cervical spine.  The evidence does not show, nor does the 
veteran contend, that this condition was manifested within 
the first post-service year.

The VA examination in 1998 showed that the veteran has 
cervical disc disease, degenerative arthritic changes of the 
cervical spine, and chronic low back pain with spondylotic 
changes at L5-S1.  The veteran's service medical records 
showed complaints of and treatment for neck and back pain.  
He also incurred injuries to the neck on two occasions and 
several injuries to the back.  Therefore, there is sufficient 
evidence of a current disability and of a disease or injury 
during service, and the first two elements of a well-grounded 
claim for service connection have been satisfied. 

However, there is no medical evidence showing a nexus, or 
link, between a disease or injury incurred during service and 
the current back and neck conditions.  The inservice 
treatment was for what appeared to be acute and transitory 
back and neck disorders such as strain or muscle spasms 
because the appellant testified that these conditions 
resolved soon thereafter and did not start to bother him 
again until approximately ten years after service.  The post-
service medical evidence first shows diagnoses of chronic 
neck and back disorders in 1997 and 1998, respectively.  The 
veteran did complain of back pain during the 1987 VA 
examination, but he has denied experiencing any significant 
back or neck symptomatology or receiving any medical 
treatment for ten years after his discharge from service.  
Moreover, at no time has a medical professional rendered an 
opinion that any current back or neck condition is related to 
the veteran's active service in any manner, including the 
injury he sustained when he hit his head on the tank hatch. 

The only evidence linking the veteran's back and neck 
conditions to his period of service consists of his current 
statements.  Even accepting his statements as true, he cannot 
meet his initial burden under 38 U.S.C.A. § 5107(a) by simply 
presenting his own opinion.  He does not have the medical 
expertise to render a probative opinion as to medical 
causation.  See Edenfield v. Brown, 8 Vet. App. 384, 388 
(1995); Robinette v. Brown, 8 Vet. App. 69, 74 (1995); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

The veteran has the initial burden of establishing a well-
grounded claim for service connection for a disorder, and, 
until he does so, VA has no duty to assist him including by 
providing him an additional VA examination.  38 U.S.C.A. 
§ 5107(a) (West 1991); see Grivois v. Brown, 6 Vet. App. 136, 
139-140 (1994).

When a claimant refers to a specific source of evidence that 
could make his claim plausible, VA has a duty to inform him 
of the necessity to submit that evidence to complete his 
application for benefits.  See Epps v. Brown, 9 Vet. 
App. 341, 344-45 (1996), aff'd Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).  The Board finds VA has no outstanding duty 
to inform the veteran of the necessity to submit certain 
evidence to complete his application for VA benefits, see 
38 U.S.C.A. § 5103(a) (West 1991), because there is no 
indication of any medical records that might well ground 
either of these claims.  The veteran has at no time indicated 
that a medical professional has rendered an opinion that he 
has a back disorder as a result of his military service.  He 
testified that a doctor told him that the inservice head 
injury "could" have caused his neck condition.  In light of 
the lack of symptomatology or medical treatment between 1984 
and 1997, such an opinion would be too inconclusive to 
provide the medical nexus evidence needed to well-ground this 
claim.  See, e.g., Bloom v. West, 12 Vet. App. 185, 187 
(1999); Obert v. Brown, 5 Vet. App. 30 (1993).  Therefore, it 
is not necessary to remand this claim to obtain such records.

The presentation of a well-grounded claim is a threshold 
issue, and the Board has no jurisdiction to adjudicate these 
claims unless they are well grounded.  Boeck v. Brown, 6 Vet. 
App. 14, 17 (1993).  There is no duty to assist further in 
the development of these claims, because such additional 
development would be futile.  See Murphy, 1 Vet. App. 78. 


ORDER

Entitlement to service connection for a back condition and 
neck condition is denied.



		
	CHRISTOPHER P. KISSEL
	Acting Member, Board of Veterans' Appeals



 

